DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on June 30, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Nguyen et al, US 6,800,254 B1.
Nguyen et al teaches:
Regarding claim 1,  A substrate processing apparatus comprising: a chamber 110 configured to house a substrate; a supply pipe configured to supply a processing gas to the chamber (inherently required to supply copper-hfac-tmvs precursor into the chamber to deposit copper on a wafer); a discharge pipe 135 configured to discharge a gas produced in the chamber 110; a hot trap section 120 disposed in the discharge pipe; a heater (Column 3 lines 14-15) configured to heat the trap section so that a first temperature of the trap section to 500°C which is higher than a process temperature of the substrate and is 300 °C or higher; a buffer section (cold trap) 140 disposed downstream of the hot trap section 120 in the discharge pipe 135; and a cooler 37 configured to cool the buffer section (cold trap) 140 so that a second temperature at a downstream end part of the buffer section is  25 to -200 °C  which is lower than the first temperature.
Regarding claim 13, the second temperature is 25 to -200 °C  which is 75 °C or lower.
Claims 1-3, 6, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Saito et al, US 6,383,300 B1.
Saito et al teaches:
Regarding claims 1 and 13, a substrate processing apparatus comprising: a chamber 12 configured to house a substrate 15; a supply pipe 31a-31c configured to supply a processing gas 35a-35c to the chamber 12; a discharge pipe 63 configured to discharge a gas produced in the chamber 12; a trap section TRP1 disposed in the discharge pipe 63; a heater configured to heat the trap section (Column 8, lines 39-40); a buffer section TRP2 disposed downstream of the trap section TRP1 in the discharge pipe 63; and a cooler configured to cool the buffer section (Column 9 line 3).
The Examiner notes that the limitations “so that a first temperature of the trap section is higher than a process temperature of the substrate and is 300 °C or higher”, “a second temperature at a downstream end part of the buffer section is lower than the first temperature”, and “the second temperature is 75 °C or lower” are an intended use of the apparatus. Furthermore, it has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “ if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Saito et al teaches all of the structural limitations and is capable of operating in the claimed manner.
Regarding claim 2, the supply pipe 31a-31c is made of quartz which is at least partially made of a nickel-free material. (Column 7, lines 26-27)
Regarding claim 3, the nickel-free material is quartz which is SiO2.
Regarding claim 6, a part (exhaust port) 61 of the discharge pipe 63 upstream of the trap section is made of a nickel-free material. Part (exhaust port) 61 is part of the manifold 17 which is made of SiO2 or SiC which are a nickel-free material. (Column 7 lines 16-19)

    PNG
    media_image1.png
    300
    216
    media_image1.png
    Greyscale

Regarding claim 7, the part (exhaust port) 61 of the discharge pipe 63 upstream of the trap section TRP1 is made of quartz (SiO2) and is integrally formed with the chamber 12 via manifold 17, as one body.
Regarding claim 11, a cleaning pipe 64a configured to supply a cleaning gas into the chamber 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al, US 6,383,300 B1.
Saito et al differs from the present invention in that Saito et al does not specifically teach: 
Regarding claim 8, at least an inner surface of the buffer section is made of a nickel-free material;
Regarding claim 9, the nickel-free material is at least one material selected from the group consisting of SiO2, SiC, Al, Al203, nylon, and glass;
Regarding claim 10, a part of the discharge pipe downstream of the buffer section is made of a metal material containing nickel; and
Regarding claim 11, the cleaning pipe being at least partially made of a nickel-free material.
As discussed above, Saito et al teaches making the outer wall 12, wafer boat 14, and the gas supply pipes 31a-31c of quartz (Column 7 lines 4-29); and making the manifold 17 and exhaust port 61 out or stainless steel, SiO2, SiC, etc. (Column 7 lines 16-18; Column 8 line 5). Saito et al also teaches a cleaning pipe 64a configured to supply a cleaning gas into the chamber 12.
	Since Saito et al does not teach what the inner surface of the buffer section, the discharge pipe downstream of the buffer section, and the cleaning pipe are made of, one of ordinary skill in the art would be motivated to select the desired material of construction for these parts from those materials suggested by Saito et al, specifically, quartz (SiO2) or SiC for the nickel-free material and stainless steel for the metal containing nickel. Furthermore, it has been held that: the selection of a known material based on its suitability for its intended use is prima facie obviousness (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and reading a list and selecting a known compound to meet known requirements is no more ingenious that selecting the last piece to put in the last opening in a jig-saw puzzle (325 U.S. at 335, 65 USPQ at 301).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the inner surface of the buffer section and the cleaning pipe out of a nickel-free material such as SiO2 or SiC, and the discharge pipe downstream of the buffer section out of metal containing nickel material such as stainless steel.
Claims 4, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al as applied to claims 1-3, 6-11 and 13 above, and further in view of Tamura et al, WO 2006/137541 A1.
Saito et al differs from the present invention in that Saito does not teach that the supply pipe or the cleaning pipe has (i) a base material and (ii) a coating layer that covers a surface of the base material and is made of a nickel-free material; and that the base material of the supply pipe is made of a metal material containing nickel.
Tamura et al teaches that the supply pipe or the cleaning pipe (processing gas supply pipe 221 has (i) a base material such as aluminum or stainless steel and (ii) a coating layer that covers a surface of the base material and is made of a nickel-free material such as boron (B), magnesium (Mg), aluminum (A1), silicon (Si), gallium (Ga), chromium (Cr), yttrium (Y), zirconium ( Those containing Zr), tantalum (Ta), germanium (Ge), neodymium (Nd); and that the base material of the supply pipe is made of a metal material containing nickel, such as stainless steel. 
The motivation for replacing the quartz supply pipe of Saito et al with the coated stainless steel supply pipe of Tamura et al; and replacing the generic cleaning pipe of Saito et al with the coated stainless steel or aluminum supply pipe of Tamura et al is to provide an alternate material of construction for the quartz gas supply pipe and a material of construction for the cleaning gas pipe as taught by Tamura et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the quartz supply pipe of Saito et al with the coated stainless steel supply pipe of Tamura et al; and replace the generic cleaning pipe of Saito et al with the coated stainless steel or aluminum supply pipe of Tamura et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under 35 USC § 102 or 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g)) 
The Examiner notes that:
Tamura et al, WO 2006/137541 could be combined with Nguyen et al, US 6,800,254 B1 or Saito et al, US 6,383,300 B1 to reject claims 1-13 under 103. 
The following references teach a chamber component made with a base material coated with a protective layer: US 20190368035 A1; US 20150221479 A1; US 20150123541 A1; US 20150021324 A1; US 20130105083 A1
The following references teach a hot trap and a cold trap: KR 100840518 B1; KR 20080005671 A; US 6998097 B1; and US 6099649 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716